IN THE MATTER OF THE                                   *      IN THE
REINSTATEMENT OF ANTHONY
JOSEPH DELAURENTIS                                     *      COURT OF APPEALS
TO THE BAR OF MARYLAND
                                                       *      OF MARYLAND

                                                       *      Misc. Docket AG No. 58

                                                       *      September Term, 2015

****************************************************************

                                     ORDER

        The Court having considered the petition for reinstatement of Anthony Joseph

DeLaurentis and the response filed thereto by the Attorney Grievance Commission in the

above captioned case, it is this 25th day of March, 2016

        ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is

hereby, GRANTED, and the petitioner Anthony Joseph DeLaurentis, upon taking in open

court and subscribing to the oath of attorneys required by MD Code (2004), Business

Occupations and Professions Article Sec 10-212 is reinstated as a member of the Bar of

Maryland to the practice of law in this State, and it is further

        ORDERED that the Clerk of the Court shall replace the name of Anthony Joseph

DeLaurentis upon the register of attorneys entitled to practice in this Court and certify

that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial

tribunals in this State.


                                                       /s/ Mary Ellen Barbera
                                                       Chief Judge